Title: Sartine to the Commissioners: A Translation, 10 August 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Versailles, 10 August 1778
      
      Since the letter that I had the honor to write you on the 29th of last month, the Commissionaire des Classes at Nantes has informed me that the agent of the United States has entrusted him with some British prisoners whom he had confined in the castle, the agent providing for their subsistence there.
      
      Mr. de La Porte, Intendant at Brest, has also written me concerning a prize taken by the American privateer, the Ranger, the cargo of which is spoiling from not being sold. Without a doubt this is due to the difficulties regarding the collection of duties and the introduction of certain kinds of goods which are prohibited when coming from England.
      I await your reply in order to conclude an agreement that seems to me to be equally advantageous to both nations. I have the honor to be, with sincere attachment, gentlemen, your very humble and very obedient servant
      
       De Sartine
      
     